Exhibit 10.1

COMPENSATION MODIFICATION AGREEMENT

This Compensation Modification Agreement is made as of the 18th day of February,
2010, by and between O’Connell Benjamin, (hereinafter referred to as the
“Employee”) and Authentidate Holding Corp., a Delaware corporation with
principal offices located at 300 Connell Drive, 5th Floor, Berkeley Heights, New
Jersey 07922 (hereinafter referred to as the “Company”).

WHEREAS, the Employee is currently employed by the Company as its President and
had entered into an Employment Agreement dated as of January 1, 2009 setting
forth the terms and conditions of his employment (the “Employment Agreement”);
and

WHEREAS, the Company has implemented a salary reduction program applicable to
its employees in an effort to reduce the Company’s cash expenditures; and

WHEREAS, both the Company and the Employee agree to modify the rate at which
Employee is currently compensated as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Effective as of February 1, 2010, Employee agrees that in lieu of his current
Base Salary (as defined in the Employment Agreement), Employee will accept a
reduction in his Base Salary to 85% of the current Base Salary (“Reduced
Salary”) until such time as the Company achieves Cash Flow Breakeven, as defined
below.

 

2. Company and Employee agree that for the purpose of determining the Severance
Payment, as defined in the Employment Agreement, the term Base Salary shall mean
the Employee’s Base Salary as it exists on the day immediately prior to
February 1, 2010 and no such amounts shall be calculated by reference to the
Reduced Salary.

 

3. In consideration of the acceptance of the Reduced Salary by Employee, the
Company hereby grants to Employee such number of options to purchase shares of
the Company’s common stock (the “Options”) as is equal to 15% of Employee’s Base
Salary payable for a period of one year. For example, if the Employee’s Base
Salary is $260,000 per annum, Employee shall be granted Options to purchase
39,000 shares of the Company’s common stock under this Agreement. The Options
shall be exercisable for a period of ten (10) years at a per share exercise
price equal to the greater of the closing price of the Company’s common stock,
as reported on the Nasdaq Capital Market, on February 4, 2010 or the date on
which this agreement has been executed by both the Company and Employee. The
Options shall only vest and become exercisable upon either (i) the date
determined by the Compensation Committee of the Board of Directors that the
Company achieves Cash Flow Breakeven (as defined below) or (ii) in the event
Employee’s employment is terminated either (a) by the Company without “Cause”
(as such term is defined in the Employment Agreement) or (b) by the Employee for
“Good Reason” (as such term is defined in the Employment Agreement).

 

4.

As used in this Agreement, the term “Cash Flow Breakeven” means that the Company
has achieved positive cash flow from operations for two consecutive fiscal
quarters ending no later than the end of the fiscal quarter ending September 30,
2011, determined by reference to the revenues and other amounts received by the
Company from its operations; provided, however,

 

- 1 -



--------------------------------------------------------------------------------

 

that as used herein, the term “cash flow from operations” shall not include
(a) amounts received from the sale, lease or disposition of (i) fixed or capital
assets, including without limitation, the land and building located at 2165
Technology Drive, Schenectady, New York, except for amounts received in the
ordinary course of business; or (ii) any subsidiary company; (b) capital
expenditures; (c) interest income and expense; and (d) other non-operating items
as determined in accordance with generally accepted accounting principles in the
United States as consistently applied during the periods involved.

 

5. Employee acknowledges and agrees that the arrangements set forth herein shall
not constitute “Good Reason” as defined under the Employment Agreement. The
Employee agrees and understands that nothing in this agreement shall confer any
right with respect to continuation of employment by the company, nor shall it
interfere in any way with the Employee’s right or the Company’s right to
terminate the Employee’s employment at any time, with or without cause.

 

6. Nothing in this Agreement shall create or be construed or interpreted as
creating any contract of employment for any term between the Company and
Employee.

 

7. This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements between the parties, whether oral or written,
with respect to the subject matter hereof. No change, addition or amendment
shall be made hereto, except by written agreement signed by the parties hereto.
Except for the amendments agreed upon by the parties as set forth herein, the
Employment Agreement has not otherwise been modified by the parties. Except as
may be expressly set forth herein, nothing herein shall constitute a waiver by
either the Company or Employee of all other restrictions, rights or remedies
that either may have.

 

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

AUTHENTIDATE HOLDING CORP.     EMPLOYEE By:  

/s/ J. Edward Sheridan

    By:  

/s/ O’Connell Benjamin

  Name: J. Edward Sheridan       Name: O’Connell Benjamin   Title: Chairman    
 

 

- 2 -